DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This is in response to amendment filed on 6/28/2022 in which claims 1-20 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of Park (US. Pub No 20200125947 A1) teaches a method of quantizing parameters of a neural network includes calculating, for each of the parameters, a bit shift value indicating a degree outside a bit range of a fixed-point format for quantizing the parameters. The method includes calculating the bit shift value may include detecting, for each of the parameters, a most significant bit having a value ‘1’; and determining, for each of the parameters, a difference in a number of bits between the detected most significant bit and a most significant bit of an integer part of the fixed-point format as the bit shift value. However the closest prior art above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: calculate, when a training of a given learning model is repeatedly performed, a decimal point position of fixed-point number data used in the training based on statistical information related to a distribution of positions of most significant bits or positions of least significant bits of each of a plurality of fixed-point number data obtained each time the training is repeated; determine, when the training of the given learning model is repeatedly performed, an offset amount for correcting the decimal point position of the fixed-point number data used in the training in accordance with a degree of progress of the training
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20200160222-A1 or US-20190266473-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633